

113 HRES 363 IH: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 363IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Cárdenas (for himself, Mr. Hinojosa, Mr. Becerra, Mr. Ben Ray Luján of New Mexico, Mr. Garcia, Mr. Vargas, Mr. Grijalva, Mr. Sablan, Mr. Castro of Texas, Ms. Linda T. Sánchez of California, Mr. Serrano, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sires, Mr. Pierluisi, Mrs. Negrete McLeod, Mr. Ruiz, Ms. Speier, Mr. Gutiérrez, Mr. Gallego, Ms. Chu, Mr. Cuellar, Mrs. Napolitano, Ms. Fudge, Ms. McCollum, Ms. Roybal-Allard, and Mr. Pastor of Arizona) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.Whereas each year, the United States celebrates Hispanic Heritage Month;Whereas the Census Bureau estimates the Hispanic population in the United States at over 53,000,000 people, making Hispanic Americans the largest racial or ethnic minority group in the United States overall and in 21 individual States;Whereas the United States Hispanic population is ranked 2nd worldwide, exceeding the size of every country except Mexico;Whereas 8 States in the United States had 1,000,000 or more Latino residents in 2012, including Arizona, California, Colorado, Florida, Illinois, New Jersey, New York, and Texas;Whereas Latinos grew the United States population by 1,100,000 between July 1, 2011, and July 1, 2012, accounting for nearly half of all population growth during this period;Whereas the Hispanic population in the United States is projected to grow to 128,800,000 by 2060, at which point the Hispanic population will comprise 31 percent of the total United States population, which is nearly double the 2012 percentage;Whereas 1 in 4 public school students in the United States is Hispanic, and the total number of school-age Hispanic children in the United States is expected to reach 28,000,000 by 2050;Whereas 19 percent of all college students between the ages of 18 and 24 years old are Hispanic, making Hispanics the largest racial or ethnic minority group on college campuses in the United States, including both 2-year community colleges and 4-year colleges and universities;Whereas a record 11,200,000 Latinos voted in the 2012 Presidential election, representing a record 8.4 percent of the electorate in the United States;Whereas the annual purchasing power of Hispanic Americans is an estimated $1,200,000,000,000 and is expected to grow to $1,500,000,000,000 by 2015;Whereas there are approximately 3,000,000 Hispanic-owned firms in the United States, supporting millions of employees nationwide and contributing more than $500,000,000,000 in revenue to the economy of the United States;Whereas Hispanic-owned businesses represent the fastest-growing segment of small businesses in the United States, with Hispanic entrepreneurs starting businesses at more than double the national rate;Whereas, as of August 2013, nearly 25,000,0000 Hispanic workers represented 16 percent of the total civilian labor force in the United States and the share of Latino labor force participation is expected to grow to 18.5 percent by 2020;Whereas Latinos have the highest labor force participation rate of any racial or ethnic group (66.3 percent compared to 63.2 percent overall);Whereas Hispanic Americans serve in all branches of the Armed Forces and have bravely fought in every war in the history of the United States;Whereas, as of July 31, 2013, 162,717 Hispanic active duty servicemembers served with distinction in the Armed Forces of the United States;Whereas, as of June 30, 2013, a total of 82,343 Hispanics had served in Afghanistan;Whereas, as of September 2013, 668 United States military fatalities in Iraq and Afghanistan have been Hispanic;Whereas more than 80,000 Hispanics served in the Vietnam War, representing 5.5 percent of individuals who made the ultimate sacrifice for the United States in the conflict, even though Hispanics comprised only 4.5 percent of the population of the United States at the time;Whereas 140,000 Hispanic soldiers served in the Korean War;Whereas, as of September 2013, there are an estimated 1,377,000 Hispanic veterans of the Armed Forces of the United States;Whereas 44 Hispanic Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that can be bestowed on an individual serving in the Armed Forces of the United States;Whereas Hispanic Americans are dedicated public servants, holding posts at the highest levels of Government, including 1 seat on the Supreme Court, 3 seats in the Senate, 35 seats in the House of Representatives, and 1 seat in the Cabinet; andWhereas Hispanic Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society: Now, therefore, be itThat the House of Representatives—(1)recognizes the celebration of Hispanic Heritage Month;(2)esteems the integral role of Latinos and the manifold heritage of Latinos in the economy, culture, and identity of the United States; and(3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities that celebrate the cultural contributions of Latinos to American life.